Title: General Orders, 11 July 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Sabbath July 11th 1779.
          Parole Cambray—C. Signs Columbus. Colbert.
        
        Lieutenant Colonel Grosvenor of the Connecticutt line is appointed Sub-Inspector & is to be accordingly obeyed & respected.
        The following formation of the Connecticutt line for the present Campaign is to take place immediately.
        
          
            4th
            } Regts {
            to form one battalion and
            C.
            S.
            S.
            D.& F.
            R.& F.
          
          
            8th
            furnish for the L. Infantry
            2.
            4.
            6.
            4.
            64.
          
          
            6th—
            
            forms one battalion & furnishes—
            1.
            2.
            3.
            2.
            59.
          
          
            3rd—
            
            forms one battalion & furnishes—
            1.
            2.
            3.
            2.
            41.
          
          
            1st—
            

            forms one battalion & furnishes—
            1.
            2.
            3.
            2.
            41.
          
          
            5th
            } Regts {
            form one battalion
            
            
            
            
            
          
          
            2nd
            and furnish—
            2.
            4.
            6.
            4.
            62.
          
          
            7th
            
            forms one battn & furnishes
            1.
            2.
            3.
            2.
            41.
          
        
        Major General Heath with the two Connecticutt brigades being under marching orders, Nixon’s brigade will for the present be under the command of Majr General McDougall.
        The Members for the General Court Martial whereof Colonel Jackson was appointed President to be taken from General McDougall’s division and convene at the time mentioned in yesterday’s orders.
        At a Brigade General Court Martial held the 7th of July 79—in the 1st Maryland Brigade, Lieutenant Colo. Howard President, a certain John Springer was tried for, “Being a Spy and seducing soldiers to inlist in the british Army”—acquitted of the 1st charge, found guilty of the 2nd being a breach of the 4th Article of the 6th Section of

the Articles of War and sentenced to receive one hundred lashes and be kept in confinement until he can be employ’d in some department of the Army or Navy where he could not have an opportunity of deserting.
        The General thinks the offence would have justified a much severer sentence, but that so atrocious an offender may not escape with impunity, he directs it may take place, and that the Prisoner after receiving his stripes be returned to the Provost there to be kept well secured, ’till further orders.
      